Permit
me first to congratulate you, Sir, on your election to the
office of President of the General Assembly at its fifty-
fourth session. I am fully confident that your experience
and skills will bring the work of this session to a
successful conclusion. Please permit me also to express
my deep appreciation and gratitude to your predecessor,
Mr. Didier Opertti, for his magnificent and distinguished
stewardship, which made a success of the last session.
I take this opportunity to pay tribute to the
Secretary-General, Mr. Kofi Annan, for his wise
leadership and outstanding work towards realizing and
emphasizing the goals and principles of the United
Nations and his tireless efforts to achieve peace, security
and stability in the world.
In the last few months of the second millennium,
and as we bid farewell to it and await the dawning of the
third millennium, this session of the General Assembly
takes place at an important historic and symbolic moment,
a moment of mixed emotions. We look back and see that
mankind has achieved great things despite the serious
suffering and pain that have marked the twentieth century.
We look forward with great hope to entering a new era in
which we shall build a more humanitarian world, in
which nations will be able to live in true partnership, with
a sense of belonging to this planet, in a more just and
harmonious way. We shall have an enhanced ability to
cope collectively with the major challenges that confront
us and to respond to changes that require a long-range
global vision. This will increase our ability to provide
answers and solutions to the difficult questions and issues
that face us.
This historic moment is of particular importance in
the life of Jordan, which was engulfed by grief a few
months ago, when it was deprived of its great leader, the
late King Hussein Ibn Talal — may God bless his soul.
He had succeeded in turning Jordan from a small country
with limited resources into an oasis of peace and stability
in a region beset by disturbances and wars. This country
has just begun a new era under the leadership of King
Abdullah II Bin Al Hussein. His Majesty has assumed the
responsibility for continuing, with renewed vigour, to lead
Jordan to progress and prosperity, as we look forward to
ushering in the new century. He is committed also to
Jordan’s continuing to make its important and essential
contribution to the building of peace in the Middle East
and to continuing to contribute generously at the
international level. He strongly believes, as Jordan’s
leaders have always believed, that our country belongs to
30


this international family. Jordan is committed to the Charter
of the United Nations and to the principles of international
law.
Our late leader was a unique international leader, with
an unflinching belief in the role of the United Nations and
in the peaceful settlement of disputes. He expressed his
belief in these principles by working all his life to bring
about a just, comprehensive and lasting peace in the Middle
East based on international legitimacy. He did this out of
his strong belief in human dignity, in people’s right to live
free from all forms of injustice and despotism, and out of
an awareness that human life is too precious to be wasted
in confrontations and wars. Human beings have the right to
lead free and dignified lives, channelling all their resources
and energies towards achieving economic and social
development and participating in building a prosperous and
secure future for the generations to come.
The life of our great leader who is, alas, no more, is
the story of the building of modern Jordan. His exceptional
contributions in the international arena were also a rare
example of what can be achieved by a historic leader who
believes in high moral principles and supreme virtues.
Jordanians felt a deep sense of pride and appreciation when
they saw the whole world — leaders and common people
alike — standing side by side with them, sharing their grief
at the loss of the creator of their renaissance and their
modern State. They also felt a deep sense of trust and
confidence in the strength and durability of their
constitutional and institutional structures, which were built
by the late leader of their country and have ensured a stable
and successful beginning to the era of King Abdullah II Bin
Al Hussein, in a way that has won the appreciation and
respect of the world.
Jordanians are rallying today behind their King and
marching behind him on the road to realizing their hopes
and aspirations. Jordan is beginning, under the leadership of
King Abdullah II Bin Al Hussein, a new era with a firm
commitment to following the same course that has
distinguished and will continue to distinguish Jordanian
policy at both the domestic and international levels.
Over the past few months, Jordan has continued its
efforts to advance the peace process in the Middle East.
This process had suffered over the past three years from
foot-dragging leading to effective deadlock, all of which
severely tested the confidence of the peoples of the region
in the peace process as a whole. The result of last May’s
parliamentary elections in Israel gave rise to new hopes of
reviving this process and putting it back on track. The
positive developments of the past few weeks show that
the region stands now before a second historic
opportunity to achieve peace on all tracks. We sincerely
hope that the leaders of the region will seize this
opportunity, live up to the expectations and aspirations of
their peoples and not hesitate to take the bold decisions
needed to bring the negotiations to fruition.
The question of Palestine has been and will continue
to be at the core of the Arab-Israeli conflict and the
Middle East crisis. The establishment of peace in the
region therefore requires, first and foremost, that a just
solution should be reached to this question — a solution
with which the peoples of the region will be satisfied and
which they will if need be defend. Jordan has been calling
throughout the past year for the Wye River Memorandum,
which was arrived at with the unprecedented involvement
and assistance of the late King Hussein, to be
implemented. We have been consistently aware of the
impact that implementation of the Memorandum would
have on reactivating the peace process on all tracks, on
establishing confidence and a spirit of partnership
between the Palestinian and Israeli leaderships, and on re-
establishing confidence in the peace process amongst the
peoples of the region. The signing of the Sharm el-Sheikh
Memorandum has enhanced the prospects for
implementing the Wye River Memorandum in a way that
we hope will advance the final status negotiations
between the Palestinians and the Israelis so that a
settlement may be reached that would ensure that the
Palestinian people realize their right to self-determination,
including their right to establish an independent State on
their national territory, with Al-Quds al-Sharif — Holy
Jerusalem — as its capital.
As King Abdullah II has emphasized, Jordan will
continue to provide support for a successful conclusion of
the negotiations. We are directly interested in their
success because the issues on the agenda relate to our
national interest, particularly the issues of the refugees,
the borders and Jerusalem. Over the past 50 years, Jordan,
more than any other party, has shouldered the burden of
the refugee problem. This has put immense pressures on
Jordan’s resources and economy, particularly given that
every reduction in the services provided by the United
Nations Relief and Works Agency for Palestine Refugees
in the Near East (UNRWA) has placed additional burdens
on Jordan. Direct expenditures by the Government of
Jordan on services provided to the refugees in 1998
reached 4.75 times the amount spent by UNRWA on such
services. Total expenditures incurred by the Government
of Jordan equal the entire budget that UNRWA spends on
31


refugees in all its areas of operations throughout the Middle
East. Jordan calls on the international community not to
allow any reductions in the role of UNRWA or in its
programmes until the refugee question has been resolved in
accordance with international legitimacy — which would
lead to the closing of this file in its entirety once and for
all. Jordan also calls on the donor countries to continue
their support for UNRWA to enable it to continue to
discharge its responsibilities.
With regard to the peace process on other tracks,
Jordan believes that a comprehensive solution is a
prerequisite for the establishment of peace in the region.
Without such a solution, no settlement can be assured of
durability. Jordan therefore strongly supports the efforts to
reactivate negotiations on the Syrian and Lebanese tracks.
It supports the demand by Syria and Lebanon that
negotiations should be resumed from the point at which
they stopped. The Jordanian leadership will spare no effort
to help bring about a breakthrough in negotiations on both
tracks.
Hopes have been rising over the past few weeks that
this can be achieved, particularly in view of Syria’s
reaffirmation of its full commitment to work for the
establishment of peace and of its concern for reviving the
peace process and bringing it to its desired goal: the
achievement of a just, lasting and comprehensive
settlement. There have also been a number of positive
indicators from the Syrian Government and the Israeli
Government has said that it is convinced of the crucial
importance of reaching a peace agreement with Syria.
While looking forward to these positive developments with
great hopes, the peoples of the region earnestly desire that
this historic opportunity should not be missed and that the
efforts made will succeed in reaching a settlement whereby
Syria and Lebanon will have their legitimate rights restored
through Israel’s withdrawal from the Syrian Arab Golan
Heights and from southern Lebanon in implementation of
Security Council resolutions 242 (1967), 338 (1973) and
425 (1978).
The peoples of the Middle East region have suffered
unprecedented hardships because of the failure to reach a
comprehensive, just and lasting peaceful settlement. Vast
resources have been squandered on a useless arms race that
failed to provide security for any of the parties. Today the
peoples of the region look forward to real progress in the
peace process — progress that will help create a climate
conducive to an end to the arms race and to convincing the
various parties that peace is the only option capable of
providing security for all. It will also convince them to
make the Middle East a zone free from weapons of mass
destruction. This requires a commitment from all parties
to accede to the Treaty on the Non-Proliferation of
Nuclear Weapons and to ratify the Comprehensive
Nuclear-Test-Ban Treaty.
The issues of refugees, economic disparities and
water, as well as the elimination of weapons of mass
destruction, require effective regional cooperation and
concrete international support. Without resolving the
fundamental political aspects of the conflict, the region
will continue to suffer from the consequences of non-
cooperation in resolving these issues. Unless they are
resolved, they themselves will escalate and create new
hotbeds of conflict in the region.
On the eastern flank of our region, the Iraqi people
continue to suffer unprecedented hardships as a result of
the continued economic sanctions. The price of these
sanctions is paid by the Iraqi people in terms of their
health, nutrition, education and prospects for progress.
This poses serious future dangers for the region as a
whole.
Jordan therefore calls for ending this suffering by
lifting the sanctions. It also calls for the implementation
of the relevant Security Council resolutions, including
those concerning the Kuwaiti prisoners of war and
missing persons. It further calls upon the Security Council
to conduct a comprehensive review that would lead to
extricating Iraq from this situation and to affirm its
position of upholding the territorial integrity of Iraq as
one of the main pillars of regional security.
Jordan’s geographical location between two
extremely complex situations resulting from the
consequences of the Middle East crisis in general and the
lack of progress in the peace process during the past three
years in particular, as well as the continued economic
sanctions against Iraq for nine years, has subjected the
Jordanian economy to tremendous pressures. Countries
with capabilities and resources much greater than Jordan’s
would have difficulty coping with them. Although Jordan
is committed to implementing an integrated programme of
reform and restructuring of its economy and to taking
difficult and painful economic measures, the impact of
these two situations makes it virtually impossible for
Jordan to achieve acceptable levels of economic growth,
and it continues to suffer a huge external debt.
Viewing the real economic situation of Jordan and
the challenges facing it without linking it to the regional
32


environment that affects it does not give a true picture of
this situation. While Jordan is grateful for and appreciative
of the international community’s support for Jordan’s
efforts to cope with its enormous economic challenges, and
its assistance to Jordan in playing its central role in
maintaining stability in the region, Jordan would like the
international community to have a better understanding of
its economic problems. From this perspective, we view with
special appreciation the final communiqué issued at the
Summit meeting of the leaders of the industrialized nations
in Cologne last June, which reflected political will to help
Jordan and called for the consideration of reducing Jordan’s
foreign debt-burden. We hope that the friendly creditor
countries will take all possible measures to translate that
political will into action, enabling Jordan to reduce its debt
burden to a point that allows its economy to be revitalized
and to achieve higher growth rates.
The tragic situation the people of Kosovo were made
to experience severely tested the ability of the international
community, at the close of this century, to prevent the
crimes of ethnic cleansing and the violation of basic human
rights from being committed in a most despicable, racist
manner. This matter raises extremely serious and complex
questions about the role of the United Nations and the
limits that separate the right of States to assert their
sovereignty without committing mass crimes against
helpless unarmed civilians.
There are lessons to be drawn from this bitter human
experience. On the one hand, the North Atlantic Treaty
Organization’s ability to put an end to the criminal acts has
given clear evidence to all those who harbour thoughts of
rebelling against international law and of committing
similar acts that they should not presume that their
domestic military strength ensures absolute dominance,
including violation of human rights. Upholding the principle
of sovereignty should not overturn the obligation to observe
human rights and international humanitarian law.
On the other hand, as Members of this international
Organization, we must look into finding mechanisms that
ensure the enhancement of the United Nations and its
ability to be the framework that expresses the determination
of the international community to prevent such crimes, and
to be the umbrella for the coordination and organization of
collective international action to achieve that goal.
That situation has demonstrated the need for
formulating a new international order for the twenty-first
century, in which all peoples can enjoy respect for their
diversity and can participate in the formation of a world
conscience that ensures their coexistence. Continued
progress by peoples in adopting democracy as a way of
life makes it urgent to strengthen democracy within the
international system. Since the United Nations is the
backbone of the world system, it must evolve in such a
way that reflects the new realities in the international
arena.
Our international community has an urgent need to
pause for a real review of the international situation in all
its dimensions: political, security, economic,
environmental and human rights. We hope that the world
summit to be held next year will provide an opportunity
for such a review.
While we see that many issues and crises considered
by the United Nations remain to be resolved, this does not
necessarily mean failure on the part of the United Nations
as much as it demonstrates the importance of an existing
political will to resolve them.
Furthermore, the challenges of globalization pose
new kinds of global problems, which require harmonious
global solutions to the challenges facing developed
societies, such as terrorism, drug-trafficking and pollution
of the environment, and to the challenges that threaten the
developing countries, such as debt, unemployment and
economic recession. Such solutions must also strengthen
the ability of the developing countries to benefit from the
opportunities provided by globalization and to avoid its
negative effects by preventing a broadening of the
inequalities that lie between them and the developed
countries. The persistence of these inequalities will cause
the developing countries to remain on the periphery of
globalization.
Despite the magnitude of the challenges that
continue to confront us as we begin the proceedings of
this last session of the General Assembly in this century,
we should not overlook the many positive steps that have
been made recently. The adoption of the Statute of the
International Criminal Court was a particularly important
measure taken towards confronting and preventing the
perpetrators of war crimes and crimes against humanity
from escaping punishment. I must also mention the
successful conclusion of the first Conference of States
Parties on the Prohibition of the Use, Stockpiling,
Production and Transfer of Anti-personnel Mines and On
Their Destruction.
Such accomplishments contribute to strengthening
human security and consolidating the commitment to
33


human rights. They also provide examples of the potential
for activating international cooperation in many areas,
including the promotion of international commitment to
condemning and prohibiting terrorism.
In a different context, Jordan welcomes the agreement
reached by Libya and the United Nations on the Lockerbie
issue. It also commends the strenuous efforts made by the
Secretary-General of the United Nations, which contributed
to the reaching of an agreement. It calls for the complete
lifting of sanctions against Libya, after the removal of the
reasons for such sanctions and following the extradition of
the two suspects for trial.
On the matter of regional crises, we appeal to our
friends in Pakistan and India to resort to peaceful means to
resolve their conflict and to refrain from any escalation that
would seriously endanger the peace of the Indian
subcontinent and the whole world.
As for the dispute between the United Arab Emirates
and the Islamic Republic of Iran, Jordan calls for, as it
always has, the resolution of this dispute through dialogue
based upon mutual respect. It also hopes that Iran will heed
the United Arab Emirates’ request to enter into dialogue
with a specific timetable and agenda, in order to reach a
solution that conforms to international legitimacy, which
denies the admissibility of occupation of territory by force.
Jordan attaches special importance to maintaining a
dialogue between religions and civilizations, in order to
bring closer together the views of the various beliefs,
religions and civilizations. This will also create a common
base for developing humanitarian thought, which calls for
peace and cooperation rather than confrontation. These
efforts have resulted in creating a greater awareness at the
domestic and international levels of the goals of this
dialogue. We hope that the United Nations will promote,
through its specialized agencies, programmes of dialogue in
the various fields of human activity and at all national,
regional and international levels.
The international community is called upon to use
dialogue to combat dangerous discriminatory practices,
which we see today, such as Islamophobia. Islam is being
subjected to a severe and unjustified attack, which attempts,
intentionally or unintentionally, to establish a linkage
between Islam and those extremist and terrorist movements
that hurt Islam and Muslims by using religion as a tool.
Discrimination and arbitrary practices against Muslim
populations in various countries are only a result of
extremist thinking, far removed from the principles of
civilized behaviour and humanity. The international
community must consider how to confront this
phenomenon of Islamophobia in order to prevent its
proliferation.
Natural disasters, which have afflicted many
countries recently, remind us of a basic fact, which is that
we all face phenomena and challenges that do not
discriminate between us on the basis of race, religion,
wealth or geographical location. While expressing
sympathy to our friends in Turkey and Greece, which
have been hit by earthquakes recently, and our admiration
for the positive sentiments they have expressed to each
other in their suffering, we realize that confronting natural
dangers and disasters, like confronting other challenges,
requires a sincere political will to take collective action in
order to preserve the planet, to which we all belong
equally.
